Citation Nr: 0116826	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel

REMAND

The appellant was a member of the Alabama National Guard 
between November 1966 and November 1972. 

The October 2000 Supplemental Statement of the Case (SSOC) 
indicates that the appellant's claims were denied as not 
well-grounded.  There has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well-grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veteran's Claims 
Assistance Act of 2000, including the need to conduct an 
examination and obtain any additional service medical 
records.  See Veteran's Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The appellant joined the Alabama National Guard in November 
of 1966.  The second page of the November 1966 Report of 
Medical Examination is not included in the copies of the 
microfiche records supplied by the State Military Department 
(SMD) of the Alabama National Guard.  The state military 
department certified in June 2000 and September 2000 that a 
true and complete copy of all Alabama Army National Guard 
military medical records concerning the veteran had been 
attached.  

During the time period between July and September 1967, while 
attending Advanced Individual Training (AIT), the appellant 
maintains that he was exposed to the loud fire of 105 and 155 
howitzers.  This training was conducted, according to the 
appellant, without benefit of ear protection.  See RO Hearing 
Transcript p. 1.

Following his discharge from the National Guard, the 
appellant obtained the services of a private physician.  The 
appellant discussed a variety of issues with the physician, 
including the ringing in the ear alleged in his current 
claim.  During the September 1973 appointment, the appellant 
stated the duration of the ringing was approximately two 
months. The physician noted the presence of a large knot 
behind the appellant's left ear and added that loud noise and 
gun shots aggravate the condition.  The Board notes that the 
appellant testified before the Decision Review Officer that 
he loves to hunt and that he has learned to use hearing 
protection when performing this activity.  See RO Hearing 
Transcript pp. 4-5.

Later, the appellant engaged the services of Dr. Milton 
Leigh.  It is the testimony of the appellant that Dr. Leigh 
diagnosed the appellant as having tinnitus.  Dr. Leigh has 
since passed away.  The appellant has failed in his attempt 
to obtain Dr. Leigh's reports.  The RO should determine if 
such records can be obtained and, if so, should obtain them.  
See RO Hearing Transcript p. 2.

Review of the evidence of record does not reveal any medical 
opinion as to the origin of the appellant's currently 
demonstrated hearing loss and tinnitus.  Therefore, the RO 
should arrange for a review of the complete file, to include 
the military and VA audiometric examinations, to determine 
whether it is as likely as not that any hearing loss 
disability that is related to in-service exposure to acoustic 
trauma currently exists.

The duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case. See Murphy v. Derwinski, 1 Vet. App. 
78 (1990). Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim. 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact all appropriate 
entities to obtain the remainder of the 
appellant's National Guard medical 
records.  The appellant should be asked if 
he is in possession of any additional 
service medical or service personal 
records.  If yes, copies of all such 
records should be obtained and associated 
with the claims file.

3.  The RO should ascertain whether any 
records of Dr. Milton Leigh can be 
retrieved.  If yes, the RO should obtain 
legible copies of them.  

4.  After the above development is 
completed, the RO should arrange for a 
review of the claims file to obtain a 
medical opinion whether it is as likely as 
not that any hearing loss disability is 
related to in-service exposure to acoustic 
trauma.

Specifically, the reviewer is requested to 
provided an opinion as to the medical 
probability that any bilateral hearing 
loss or tinnitus is related to events that 
occurred during the appellant's active 
service.  The reviewer should also 
discuss, with degree of medical 
probability, whether any of the 
appellant's post-service activities, to 
include his hunting activities and the 
presence of the large knot on his head 
during the September 1973 physical 
examination, contributed to his hearing 
loss and/or tinnitus.  All audiometric 
data, to include that from the September 
1971 examination, should be discussed by 
the reviewer.  Any opinion expressed must 
be accompanied by a written rationale.

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


